DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of video coding.  Each independent claim identifies the uniquely distinct feature “determining a plurality of first segments, wherein a luma sample range corresponding to luma samples in a first signal domain is divided into the plurality of first segments, and wherein each first segment corresponds to one line piece mapping the luma samples from the first signal domain to a second signal domain; determining a plurality of second segments, wherein luma sample range corresponding to the luma samples in the second signal domain is divided into the plurality of second segments, and wherein all second segments have a same size equal to a target interval value; determining or deriving one or more first pivot points, wherein each first pivot point is associated with one first segment, and wherein said one or more first pivot points are determined or derived so that: if a target mapped pivot point corresponding to one first pivot point in the second signal domain has a multiple of the target interval value, the target mapped pivot point and a next mapped pivot point are allowed to be located in a same second segment; and otherwise, the target mapped pivot point and the next mapped pivot point are not allowed to be located in the same second segment." The closest prior arts, Kerofsky et al. (US 2018/0278967 A1) and Lu et al. (US 2021/0029361 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486